 



Exhibit 10.7
FIRST AMENDMENT TO CREDIT AGREEMENT
          This First Amendment to Credit Agreement (this “Amendment”) is entered
into as of December 19, 2006, among Madison Capital Funding LLC, as Agent for
the Lenders, the undersigned Lenders, and Compass Group Diversified Holdings
LLC, a Delaware limited liability company (“Borrower”).
W I T N E S S E T H
          WHEREAS, Borrower, Agent and Lenders are parties to that certain
Credit Agreement dated as of November 21, 2006 (as amended to date, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Credit Agreement); and
          WHEREAS, Borrower has requested that Agent and Lenders agree to amend
the Credit Agreement to add a new basket to the Restricted Payments covenant set
forth therein, subject to the terms and conditions contained herein;
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties hereto agree as follows:
          1. Amendment to Credit Agreement. In reliance upon the representations
and warranties of Borrower set forth in Section 2 below and subject to the
conditions to effectiveness set forth in Section 3 below:
          (a) Section 7.4 of the Credit Agreement is hereby amended to add a
comma and the word “and” at the end of clause (vi) of the second sentence of
such Section 7.4 and to add a new clause (vii) at the end of such second
sentence, as follows:
          “(vii) each Portfolio Company may purchase or redeem shares of its
stock from employees upon or in connection with termination of their employment,
provided that (x) the amount paid to or as directed by such employees in respect
of all such purchases and redemptions shall not exceed $100,000 in the aggregate
for any such Portfolio Company per Fiscal Year, and (y) no such purchase or
redemption shall be made by a Portfolio Company at any time when such Portfolio
Company is in payment default under any Intercompany Debt Document.”
          2. Representations and Warranties. Borrower hereby represents and
warrants to Agent and Lenders that, both before and after giving effect to this
Amendment:
          (a) The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of Borrower;
          (b) No Default or Event of Default has occurred and is continuing; and
          (c) The representations and warranties of Borrower set forth in the
Credit Agreement, as amended hereby, and in the other Loan Documents, as amended
hereby, are true and correct in all material respects as of the date hereof,
with the same effect as though

 



--------------------------------------------------------------------------------



 



made on the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date);
          3. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the prior or concurrent consummation of each of the
following conditions:
          (a) Agent shall have received a fully executed copy of this Amendment,
together with such other documents, agreements and instruments as Agent may
reasonably require or request;
          (b) all proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent and its legal
counsel; and
          (c) no Default or Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.
          4. Miscellaneous.
          (a) Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
          (b) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
          (c) Reference to Credit Agreement. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each reference in the Credit Agreement or in any other Loan
Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
          (d) Costs and Expenses. Borrower acknowledges that Section 10.4 of the
Credit Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

                  COMPASS GROUP DIVERSIFIED HOLDINGS    
 
  LLC       
 
          
 
  By:   /s/ [ILLEGIBLE]   
 
          
 
  Title:   CFO   
 
          
 
               MADISON CAPITAL FUNDING, LLC,        as Agent and a Lender   
 
          
 
  By:   /s/ [ILLEGIBLE]   
 
          
 
  Title:   Managing Director   
 
          
 
               U.S. BANK NATIONAL ASSOCIATION,        as a Lender  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:   VICE PRESIDENT  
 
         
 
              THE CIT GROUP/BUSINESS CREDIT, INC.,       as a Lender  
 
         
 
  By:      
 
         
 
  Title:      
 
         
 
              THE PRUDENTIAL INSURANCE COMPANY OF  
 
  AMERICA,       as a Lender  
 
         
 
  By:      
 
         
 
  Title:      
 
         

 



--------------------------------------------------------------------------------



 



                  GOLUB CAPITAL CP FUNDING LLC,       as a Lender  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:      
 
         
 
              GOLUB INTERNATIONAL LOAN LTD. I,       as a Lender  
 
              By: Golub Capital International Management LLC,       as
Collateral Manager  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:      
 
         
 
              GOLUB CAPITAL 2007 CLO LTD. ,       as a Lender  
 
              By: Golub Capital Management LLC, as Collateral  
 
  Manager      
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:      
 
         
 
              ALLIED CAPITAL CORPORATION,       as a Lender  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:   Investment Officer  
 
         

 



--------------------------------------------------------------------------------



 



                NEWSTAR WAREHOUSE FUNDING 2005 LLC,       as a Lender  
 
              By: NewStar Financial, Inc., its Manager  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:      
 
         
 
              NEWSTAR CP FUNDING LLC,       as a Lender  
 
              By: NewStar Financial, Inc., its Designated Manager  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:      
 
         
 
              NEWSTAR CREDIT OPPORTUNITIES FUNDING       I LTD.,       as a
Lender  
 
              By: NewStar Financial, Inc., its Manager  
 
         
 
  By:   /s/ [ILLEGIBLE]  
 
         
 
  Title:      
 
         

 